Citation Nr: 0111896	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased evaluation for bilateral 
residuals of fracture of the navicular bone, currently 
evaluated as 20 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  The M&ROC continued the 
20 percent evaluation for bilateral residuals of fracture of 
the navicular bone.

In May 1997, the veteran presented oral testimony before a 
Hearing Officer at the M&ROC; a transcript of which has been 
associated with the claims file.

In April 2000, the Board remanded the claim for additional 
development and adjudicative actions.  The case has been 
returned to the Board for further appellate review.

The Board notes that the veteran requested a hearing before 
the Board in his March 1997 notice of disagreement and again 
at the May 1997 M&ROC hearing.  The veteran's substantive 
appeal was not submitted until October 1998, and the veteran 
did not indicate that he wanted a Board hearing in his 
substantive appeal.  Under 38 C.F.R. § 20.703 (2000), it 
states the following:

An appellant, or an appellant's 
representative, may request a hearing 
before the Board [] at a Department of 
Veterans Affairs field facility when 
submitting the substantive appeal (VA 
Form 9) or anytime thereafter, subject to 
the restrictions in Rule 1304 (§ 20.1304 
of this part).  Requests for such 
hearings before a substantive appeal has 
been filed will be rejected.

(Emphasis added.)

Here, the veteran's two requests for a Board hearing were 
made prior to the submission of his substantive appeal.  His 
substantive appeal, which was submitted in October 1998, was 
silent for a request for a Board hearing.  In a March 2000 
letter, the Board attempted to clarify whether the veteran 
still wanted a Board hearing.  38 C.F.R. § 19.9 (2000).  The 
veteran did not respond to the letter.  Thus, consistent with 
the information contained in the March 2000 letter, the Board 
will assume that the veteran does not want a Board hearing.


FINDINGS OF FACT

1.  The record reflects that the veteran was notified that a 
VA examination had been scheduled on August 31, 2000, in 
connection with his claim for increased benefits.  The letter 
was not returned as undeliverable.

2.  The veteran did not report for the August 31, 2000, 
examination.  

3.  In November 2000, the M&ROC issued a supplemental 
statement of the case, informing the veteran of his failure 
to report for the August 31, 2000, examination and that he 
could respond to the supplemental statement of the case 
within 60 days.  The supplemental statement of the case was 
not returned as undeliverable.

4.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in August 2000.


CONCLUSION OF LAW

The claim for an increased evaluation for bilateral residuals 
of fracture of the navicular bone is denied due to failure to 
report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

In this case, the Board remanded the veteran's claim for an 
increased evaluation for bilateral residuals of fracture of 
the navicular bone in April 2000 to obtain additional records 
and to have the veteran undergo a thorough VA examination to 
determine the etiology of the veteran's reported numbness in 
his hands and the severity of the service-connected 
disability.  

The record reflects that in a July 14, 2000, letter, the 
M&ROC informed the veteran that it had requested a VA 
examination in connection with his appeal and that he would 
be notified of the time and place for the examination in a 
separate correspondence.  The M&ROC further stated that if he 
did not report for the examination, without good cause, that 
his claim would be decided based on the evidence of record.

In a July 27, 2000, letter, the M&ROC informed the veteran 
that he had been scheduled for an examination on August 31, 
2000 and informed him of the location and time of the 
examination.  The M&ROC stated that this examination was "an 
extremely important part of your evaluation for compensation 
and pension."  It added that if the veteran was not able to 
meet the scheduled appointment that he should call and inform 
them of such.  The M&ROC sent this letter to the veteran's 
last known address of record, which letter was not returned 
by the United States Postal Service as undeliverable, and 
thus it is presumed that the veteran received the July 2000 
notification.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

The record reflects the veteran did not appear for the 
examination on August 31, 2000.

In a November 2000 supplemental statement of the case, the 
M&ROC stated the veteran had failed to appear for the August 
2000 examination and noted that the claims file did not 
disclose any communication from the veteran that had informed 
VA of a new address.  The M&ROC concluded, "Without medical 
evidence pertaining to the service[-]connected disability[,] 
the evaluation is continued."  In the cover letter to the 
veteran, the M&ROC informed the veteran that he could respond 
to the supplemental statement of the case in the next 60 
days.  The record does not reflect that the supplemental 
statement of the case was returned as undeliverable, and thus 
the veteran is presumed to have received the supplemental 
statement of the case.  See id.  The veteran did not respond 
to the supplemental statement of the case.

In January 2001, the M&ROC sent the veteran a letter, 
notifying him that the President of the United States had 
signed into law the Veterans Claims Assistance Act of 2000 
and offering the veteran an opportunity for the M&ROC to 
assist him in obtaining records related to his claim for 
entitlement to an increased evaluation for bilateral 
residuals of fracture of the navicular bone.  The letter was 
sent to the veteran's last known address of record, which 
letter was not returned by the United States Postal Service 
as undeliverable.  See Mindenhall, 7 Vet. App. at 274.  The 
veteran did not respond to the letter.

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for his failure to report for the 
August 2000 examination.  See 38 C.F.R. § 3.655(b).  As 
stated above, when a veteran is seeking benefits for an 
increased evaluation for a service-connected disability and 
fails to appear for the examination, without good cause, the 
claim will be denied.  Id.  If the veteran chooses to not 
show for an examination, while at the same time pursuing a 
claim for VA benefits, that is his choice, and he must bear 
any adverse consequences of such action.

What is clear is that VA has taken concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  Following the April 2000 Board remand, the M&ROC sent 
the veteran a letter, warning him that if he failed to appear 
for the VA examination, his claim would be based on the 
evidence of record.  Although such is inaccurate information 
to the extent that the veteran's claim would be based on the 
evidence of record, as opposed to denied, the M&ROC informed 
the veteran in the July 27, 2000, letter that it was 
"extremely important" for him to be examined and stated 
that if he could not make it, he should inform it of such.  
The veteran was scheduled for a VA examination in August 2000 
and failed to appear.

In the November 2000 supplemental statement of the case, the 
M&ROC informed the veteran of his failure to appear, and gave 
him an opportunity to respond to the supplemental statement 
of the case within the next 60 days.  The veteran did not 
respond to the November 2000 supplemental statement of the 
case.  

The Board notes that a similar occurrence had happened 
previously in 1997.  However, at that time, the notification 
of the examination was returned to the RO.  The M&ROC issued 
a supplemental statement of the case, notifying the veteran 
of his failure to appear for the examination and allowing him 
60 days to respond.  The veteran responded within 60 days and 
stated he did not receive the appointment letter and that he 
was available for an examination.  An examination was 
scheduled, and the veteran appeared for such examination.

Here, the letter notifying the veteran of the time and place 
for the examination was not returned to the M&ROC as 
undeliverable.  Additionally, following the issuance of the 
November 2000 supplemental statement of the case, which 
informed the veteran that he had failed to appear for the 
examination and allowed him 60 days to respond, the veteran 
did not submit a statement, indicating he was willing to 
appear for an examination.  Again, the Board notes that none 
of the notices sent to the veteran were returned as 
undeliverable.  Again, the address used in the notices was 
the last known address of record.  Therefore, the Board 
assumes that the veteran received the notices and 
intentionally failed to respond.  Mindenhall, 7 Vet. App. at 
27.

The M&ROC gave the veteran one last opportunity for 
assistance with his claim in sending him the January 2001 
letter.  The veteran did not respond.  The Board finds that 
further action without response or assistance from the 
veteran constitutes a waste of limited government resources.  
See e.g., Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

The Board notes that although the veteran was incorrectly 
informed that his claim would be based upon the evidence of 
record if he failed to report for the examination without 
good cause, he is charged with knowledge of the VA regulation 
of 38 C.F.R. § 3.655(b), which clearly states that if a 
claimant fails to appear for an examination, without good 
cause, in connection with a claim for an increased evaluation 
for a service-connected disability, the claim will be denied.  
See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding 
that VA regulations are binding "on all who seek to come 
within their sphere, 'regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance.'" (quoting Fed. Crop Ins. Corp v. 
Merrill, 332 U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 
(1947)).  

Accordingly, as the veteran's claim is for an increased 
evaluation for bilateral residuals of fracture of the 
navicular bone, and he has failed to establish "good cause" 
in his failure to report to the August 2000 VA examination, 
it is denied pursuant to 38 C.F.R. § 3.655(b).

The Board notes that it appreciates the M&ROC's efforts to 
comply with the April 2000 remand.



ORDER

Entitlement to an increased evaluation for bilateral 
residuals of fracture of the navicular bone is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

